Citation Nr: 1535301	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  13-32 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable initial rating for status post fracture, right fourth finger, with residual scar, on a schedular basis.

2.  Entitlement to a compensable initial rating for status post fracture, right fourth finger, with residual scar, on an extraschedular basis.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel



INTRODUCTION

The Veteran served on active duty from December 2008 to October 2012.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2013 rating decision of the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection for the Veteran's right ring finger injury and assigned a noncompensable rating.  The Veteran resides in Texas, so the Houston RO has jurisdiction over his claim.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in May 2015.  A transcript of the hearing is in the Veteran's file. 

The issue of entitlement to a compensable disability rating for a right fourth finger injury on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's impairments of his service-connected right fourth finger (including limitation of motion, pain, deformity, and swelling) more closely approximate being equivalent to an amputation of the right fourth finger at the proximal interphalangeal joint.  


CONCLUSION OF LAW

The criteria for a 10 percent rating for a right fourth finger disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5155, 5216-30 (2015).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

The appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA treatment records have also been obtained.

The Veteran was provided a VA medical examination in June 2012.  The examination is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, contains a reasoned explanation, and indeed was the basis for the initial grant of service connection.  

For the foregoing reasons, VA's duty to assist has been met.

II.  Increased Rating - Schedular

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

The Veteran's right fourth finger disability has been evaluated as noncompensably disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5230.  That Code covers limitation of the ring or little finger.  The only available rating under this code is noncompensable; no higher ratings are provided.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999).

The possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's service treatment records show that the Veteran injured his right fourth finger when carrying a piece of sheet metal.  The metal fell, dislocating and lacerating his right ring finger.  

The Veteran underwent a VA examination in June 2012.  The examiner reported that the Veteran had limitation of motion in his right ring finger.  He found no evidence of painful motion.  The Veteran was able to perform repetitive use testing; such use resulted in less movement than normal, weakened movement, swelling, deformity, and incoordination in the right ring finger.  The examiner also noted that the Veteran had strength of only 3/5 in his right hand.  No ankylosis of the Veteran's right ring finger was noted.  

The examiner diagnosed the Veteran as suffering from a closed fracture of right fourth proximal phalanx of the hand with residual deformity and swelling.  The examiner reported that the Veteran's service-connected finger disability does impact his ability to work, noting that he had a limited ability to lift anything over 5-10 pounds and that he was unable to use a grinder when welding.  

The Veteran's descriptions of his disability largely match the findings of the VA examiner.  In a May 2013 letter, the Veteran stated that his disability limits his ability to perform regular activities.  He stated that he is unable to do all the duties required of a welder.  He also stated that he has a hard time sleeping because of the pain in his finger.  At his May 2015 hearing, the Veteran stated that he lost his job as a welder because he was not able to work fast enough on account of his disability.  He stated that he has difficulty using a computer or carrying items.  

As noted above, the Veteran's right fourth finger disability has been rated under Diagnostic Code 5230.  That particular Code does not include a compensable rating, no matter the degree of limitation of motion.  Further, because the Veteran's right fourth finger is not ankylosed, it would not be proper to rate him under Diagnostic Codes 5216 through 5227 covering ankylosis of single or multiple digits.  

That said, the VA examination and the competent and credible statements from the Veteran show that he suffers from functional impairment (including pain, limitation of motion, swelling, and deformity) not considered by the applicable diagnostic criteria.  Given these impairments, the Board believes that it is best to rate the Veteran by analogy to 38 C.F.R. § 4.71a, Diagnostic Code 5155, covering amputation of the ring finger.  That Code provides two ratings: a 20 percent for amputation with metacarpal resection (more than one-half the bone lost), and a 10 percent rating for amputation without metacarpal resection, at the proximal interphalangeal joint.  As the VA examiner determined that the Veteran has a closed fracture of the right fourth proximal phalanx, the Board determines that the 10 percent rating most closely approximates the Veteran's disability and the functional effects resulting therefrom.  A 10 percent disability rating on a schedular basis is therefore warranted.  


ORDER

Entitlement to a 10 percent schedular disability rating for status post fracture, right fourth finger, with residual scar, is granted.




REMAND

Where a service-connected disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards, an extraschedular evaluation may be assigned.  38 C.F.R. § 3.321(b).  Such consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Here, the schedular criteria do not reasonably describe the Veteran's disability level and symptomatology.  The medical evidence shows that the Veteran's right fourth finger disability results in pain, limitation of motion, deformity, and swelling.  The examiner from his June 2012 examination also stated that the Veteran would have difficulty carrying items over 5-10 pounds.  The Veteran has stated that the pain from his finger makes it difficult to perform his job, and that it keeps him up at night.  These symptoms are outside those described by the applicable Diagnostic Code.  

Second, these symptoms have resulted in marked interference with employment.  At his May 2015 hearing, the Veteran stated that he had been demoted then eventually laid off at his previous job.  He described an inability to perform the tasks required of a welder, and stated that he is now going back to school to get trained for a less demanding occupation.  

Because the first two criteria are met, an extraschedular evaluation may be appropriate here.  The Board thus remands this issue for consideration by the Under Secretary for Benefits or the Director of the Compensation and Pension Service.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim of entitlement to an extraschedular rating for the Veteran's right fourth finger disability to the Under Secretary for Benefits or the Director, Compensation Service pursuant to 38 C.F.R. § 3.321(b).

2.  Readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. N. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


